


Exhibit 10.9

 

AMENDMENT 2014-1

TO

THE PEP BOYS SAVINGS PLAN — PUERTO RICO

 

For purposes of complying with the requirements of the Puerto Rico Internal
Revenue Code of 2011, as amended, the Plan is amended, effective January 1,
2011, unless otherwise noted, as follows:

 

1.              To amend the definition of Affiliate in its entirety in
Section 2.1 to read as follows:

 

Affiliate means (i) any corporation (which has not adopted this Plan and is not
a Participating Employer) that is a member of a controlled group of corporations
with the Employer (as defined in ERISA Section 210(c)/Puerto Rico Code
Section 1010.04), any trade or business (whether or not incorporated) (which has
not adopted this Plan and is not a Participating Employer) which is under common
control with the Employer (as defined in ERISA Section 210(d)/Code
Section 1010.05); and (iii) a corporation, partnership or other entity (that has
not adopted this Plan and is not a Participating Employer) which, together with
the Employer, is a member of an affiliate service group, within the meaning of
Code Section 1081.01(a)(14)(B) or the regulations to be issued thereunder.

 

2.              To add the following new definition Annual Additions in
Section 2.1, following the definition of Affiliate:

 

Annual Additions means effective January 1, 2012, such contributions required to
be aggregated for purposes of the limitation on Plan contributions defined in
Section 4.11.  This term shall be interpreted in accordance with the
requirements under Section 1081.01(a) (11) (B) of the Code and any guidance
issued there under.

 

3.              To amend in its entirety the definition of Code in Section 2.1
to read as follows:

 

Code means the Puerto Rico Internal Revenue Code of 2011, as amended from time
to time, and any applicable regulation there under and any successor thereto. 
Reference to any section or subsection of the Puerto Rico Internal Revenue Code
of 1994 or regulations thereto includes reference to any comparable or
succeeding provision or regulation under the Puerto Rico Internal Revenue Code
of 2011, as amended, and vice versa.

 

--------------------------------------------------------------------------------


 

4.              To add at the end of the definition of Compensation in
Section 2.1 the following paragraph:

 

Effective January 1, 2012, the amount of the Participant’s Compensation taken
into account under the Plan shall not exceed the compensation limitation in
effect under US Code Section 401(a) (17), in accordance with
Section 1081.01(a) (12) of the Code.  This limitation shall be interpreted in
accordance with the requirements of Section 1081.01(a) (12) of the Code and the
guidance to be issued there under.

 

5.              To add the following sentence at the end of the definition of
Employer in Section 2.1:

 

For purposes of complying with the discrimination and coverage testing
requirements under Code Sections 1081.01(a) and 1081.01(d), the term Employer
will also cover the entities described in the definition of Affiliate, provided
that such entity employs employees who are bona fide residents of Puerto Rico. 
This definition and related requirements shall be interpreted in accordance with
the regulations to be issued under Code Section 1081.01(a)(14).

 

6.              To amend in its entirety the definition of Highly Compensated
Employee of Section 2.1 to read as follows:

 

Highly Compensated Employee means, with respect to any Plan Year, any Employee
who (a) is an officer of  the Employer; (b) is a five percent owner of the
voting stock or the total value of all assets of stock of the Employer; (c) is a
five percent owner of the capital or interest in the profits of the Employer, if
such Employer is not a corporation; or (d) has received compensation from the
Employer for the immediately preceding year in excess of the limit established
under US Code Section 414(q)((1)(B), in accordance with
Section 1081.01(d)(3)(E)(iii) of the Code, or as otherwise defined under the
Code. This definition shall be interpreted in accordance with regulations to be
issued under Section 1081.01(d)(3)(E)(iii) of the Code.

 

7.              To add the following definition of US Code in Section 2.1,
following the definition of Trustee or Trustees, to read as follows:

 

US Code means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

8.              To amend the first paragraph of Subsection 4.1(a) (ii) to read
as follows:

 

(ii)          Notwithstanding the foregoing, the Participant shall be prohibited
from authorizing any Pre-Tax Contributions to be made on his behalf under this
Plan and elective contributions under any other plan, in excess of  the
applicable limit under Section 1081.01(d)(7)(A) of the Code, in effect for the
taxable year to

 

2

--------------------------------------------------------------------------------


 

which such Pre-Tax Contributions relate.  The dollar limitation contained in the
Code shall be (1) $10,000 for taxable year beginning January 1, 2011,
(2) $13,000 for the taxable year beginning January 1, 2012; and (3) $15,000 for
the taxable years beginning on and after January 1, 2013, or as otherwise
provided under the Code.  In the event a Participant has made excess deferrals
under the Plan, (or if not, has determined that excess deferrals will be
considered to exit under the Plan), then not later than the first day of
April following the close of the Participant’s taxable year, the Participant may
notify the Plan of the amount of the excess deferrals hereunder.  The
Participant shall be deemed to have notified the Plan of excess deferrals to the
extent he has excess deferrals for the taxable year calculated by taking into
account only elective deferrals under the Plan and other plans of the Employer
or Affiliate.  The Employer may notify the Plan on behalf of the Participant
under these circumstances.

 

9.              To amend Section 4.8 Rollovers from the Plan in its entirety to
read as follows:

 

At the written request of a “distributee” (as defined below), the Committee
shall effectuate a direct rollover distribution of the amount requested by the
distributee to an Eligible Retirement Plan (as defined below).  Such amount may
be all or part of such distribution that qualifies as an “eligible rollover
distribution” (as defined below) paid directly to an “eligible retirement plan”
(as defined below) specified by such individual.  All direct rollover
distributions shall be made in accordance with this Section 4.8.  For purposes
of this Section 4.8, the following terms have the following meanings:

 

(a)         A “distributee” means: (i) a Participant, (ii) the surviving spouse
of a Participant, (iii) an alternate payee under a qualified domestic relations
order within the meaning of Section 206(d) of the ERISA, (iv) a non-spouse
beneficiary, or (v) as otherwise provided or permitted under the Code.

 

(b)         An “eligible retirement plan” means: an individual retirement
account or annuity described in Section 1081.02 of the Code, a nondeductible
individual retirement account described in Section 1081.03 of the Code or a
retirement plan that is qualified under Section 1081.01(a) of the Code, the
terms of which permits acceptance of such direct rollover distribution.

 

(c)          An “eligible rollover distribution” means any total distribution of
benefits following separation from service for any reason or plan termination or
as otherwise defined and/or permitted under the Code in accordance with Code
Section 1081.01(b).

 

The aforementioned definitions shall be interpreted in accordance with the
regulations to be issued under the Code Section 1081.01(b).

 

3

--------------------------------------------------------------------------------


 

10.       To add the following new Section 4.11 immediately following
Section 4.10.

 

4.11  Maximum Contribution Limitation.  Annual Additions Limitation.

 

(a) Annual Additions Limitations.  Effective January 1, 2012, the Annual
Additions allocated or attributed to a Participant for any calendar year shall
not exceed the lesser of the following:

 

(i)             the limit established under US Code Section 415(c), as adopted
under Code Section 1081.01(a) (11) (B); or

 

(ii)          100% of the Participant’s compensation for such year, as defined
under the Code.

 

(b) Return of Employee Contributions.  If the amount of any Participant’s
contributions is determined to be an excess Annual Addition under this section,
then the amount of such excess (adjusted to reflect any earnings, appreciation
or losses attributable to such excess) shall be refunded to the Participant, or
subject to such other correction methods, pursuant to the regulations to be
established under the Code which are incorporated herein by reference.

 

All defined contribution plans of the Participating Employer shall be aggregated
as a single defined contribution plan for purposes of applying this limitation.

 

11.       To add the following sentence at the end of Subsection 6.9(h):

 

A defaulted loan shall be treated as a taxable Plan distribution, subject to the
procedures established by the Retirement Committee and the requirements of
Section 1081.01(b) (3) (E) of the Code.

 

12.       .To add the following Subsection 6.9(o) immediately following
Subsection 6.9(n):

 

The Plan will be subject to the loan requirements provided in
Section 1081.01(b)(3)(E) of the Code.

 

13.       To add the following new Section 6.10 as follows:

 

6.10 Withholding Tax on In-Service Withdrawals and Plan Distributions

 

In-Service withdrawals and Plan Distributions under the Plan shall be subject to
the applicable tax withholdings and reporting under the Code.

 

4

--------------------------------------------------------------------------------


 

14.       To amend Subsection 8.5(b) to include at the end of such subsection
the following sentence:

 

If no such notice is provided within the aforementioned period, the claim will
be deemed denied.

 

15. To amend Subsection 8.5(d) (i) to include at the end of such subsection the
following sentence:

 

If no decision is issued by the Committee within the aforementioned period, the
claim will be deemed as denied on appeal.

 

16.       To add new Section 9.6, immediately following Section 9.5:

 

9.6    Governing Law. The Plan will be governed according to the Code, where
such law is not in conflict with the applicable federal laws, and any other
applicable qualification requirements not expressly included in this Plan, it is
included hereby by reference.

 

IN WITNESS WHEREOF, this Amendment to the Plan set forth herein has been
executed this 22nd day of December, 2014.

 

/s/attest

/s/Committee for

 

The Pep Boys Savings Plan — Puerto Rico

 

5

--------------------------------------------------------------------------------
